DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/remarks made in an amendment filed December 14, 2021. Independent claims 1, 5, and 13 have been amended. Claim 3 Has been cancelled. Claims 1-2, 4-13 are presently pending and are presented for examination.

Continuation Application
4.    This application is a continuation application of U.S. Application 15/625,234, filed 06/16/2017, now U.S. Patent # 10,133,280. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent 

Response to Arguments/Remarks
5.	Nonstatutory Double Patenting. Applicant's arguments/remarks filed on December 14, 2021 regarding the previous Nonstatutory Double Patenting rejection have been fully considered. The applicant stated that a Terminal Disclaimer was submitted, however nothing has been received by the Patent Office. Applicant's arguments/remarks are not persuasive. Accordingly, Nonstatutory Double Patenting rejection is maintained.

6.	Abstract/Objection. Applicant's arguments/remarks filed on December 14, 2021 regarding the previous Abstract/Objection have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, the previous Abstract/Objection is withdrawn.

35 USC § 101 rejection. Applicant's arguments/remarks filed on December 14, 2021 regarding the previous 35 USC § 101 rejection have been fully considered. Applicant's arguments/amendments are persuasive. Accordingly, 35 USC § 101 rejection is withdrawn.

8.	35 USC § 103 Rejection. Applicant's arguments/remarks filed December 14, 2021 regarding the previous 35 USC § 103 rejection have been fully considered. Applicant's arguments/remarks are not persuasive. Accordingly, the 35 USC § 103 rejection is maintained. 
The applicant argues that “None of Ferguson and Saigusa, either individually or in combination, teaches or suggests the afore-cited limitations. For example, Ferguson merely describes that an expected trajectory of a detected vehicle can be detected and modified based on changes to the driving environment. See Ferguson, 0041. As acknowledged in the Office Action, however, Ferguson fails to teach or suggest the limitations associated with other vehicles, much less the above-cited limitations. See Office Action, page 14. Saigusa fails to cure the deficiencies of Ferguson. For example, Saigusa describes that a host vehicle communicates with one or more remote vehicles around the host vehicle and determine "a safe distance for merging into the lane based on a relative position of the host vehicle to the one or more remote vehicles, a speed of the host vehicle, and a speed of the one or more remote vehicles." See Saigusa, 0004 and 0058. However, Saigusa is completely silent as to "merging the vehicle-associated information sensed within a predetermined range with the map information" and "instructing the communicator to receive the location information of the one or more other vehicles that are located outside the predetermined range," as required in claim 1.”

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. The added limitation to independent claims 1 and 13 merely requires 1. The merging to be within a predetermined range, and 2. Receiving location information of other vehicles outside the predetermined range. For the first one, Ferguson discloses sensors that capture location and distance information of various objects that are detected at different ranges. This information of the environment of the vehicle with respect to the own vehicle is used in the merging step of the claim so this limitation is expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art (See at least ¶ 77, “The lasers 302-304 may provide the autonomous vehicle 104 with range and intensity information that the processor 106 may use to identify the location and distance of various objects. In one aspect, the lasers 302-304 may measure the distance between the vehicle and object surfaces”), (See at least ¶ 99, “the autonomous driving computer system 144 may determine the trajectories 704-710 based on having sufficient distance information for a corresponding vehicle ( e.g., 100 feet, 300 meters, two miles, or other distance information). As another example, the autonomous driving computer system 144 may determine the trajectories 704-710 after monitoring the corresponding vehicles for a sufficient amount of time”). For the second amended step, tit is conventional and known in the art to receive location information of other vehicles outside a predetermined range. For example, when a vehicle cannot detect other vehicles using lasers, radars, etc., the vehicle can receive position of other vehicles via a map application the allows to (See at least ¶ 64, “To determine the trajectories of detected vehicles, the autonomous driving computer system 144 may monitor vehicles in a driving environment corresponding to the detailed map information 114. For example, the autonomous driving computer system 114 may detect and track vehicles at an intersection, on the various types of roadways, and in other such driving environments.”), (See at least ¶ 65, “the position of a detected vehicle with a location in the detailed map information 114. Based on this cross-reference, the autonomous driving computer system 114 may then determine the trajectory that a detected vehicle takes based on its detected position”). Accordingly, these new limitations are expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Therefore, the applicant’s conclusory statements that none of Ferguson and Saigusa, either individually or in combination, teaches or suggests the afore-cited limitations are not persuasive. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
1 and 13. Because pending claims 2 and 4-12 depend, either directly or indirectly, from rejected independent claim 1 respectively, these claims are also rejected for at least these reasons.

Nonstatutory Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,133,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention is the same.
Claim 1 of the reference patent is a mere combination of claim 1 and 8 of the present application. It would be obvious for a person of ordinary skill in the art to combine those claims to arrive to claim 1 of the patented application. Claims 2-12 and 13 of the claimed invention present the same characteristics of claim 2-12 and 13 of the patented application.
Claims 2-12 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claim 13 contain similar limitations as claim 1 so it is rejected for similar reasons.

Application 16/649,445
Patent No 10,133,280
A vehicle control device for a vehicle, the vehicle control device comprising: a communication unit configured to obtain location information of the vehicle and 

comprising: a communicator configured to obtain location information of the 


a sensor configured to sense vehicle-associated information;  a processor;  and 
a non-transitory computer-readable medium coupled to the processor having 
stored thereon instructions which, when executed by the processor, causes the 
processor to perform operations comprising: instructing the communicator unit 
to obtain map information from the external server and respective location 
information of the one or more other vehicles from the one or more other 
vehicles;
merging the location information of the vehicle and the respective location information of the one or more other vehicles with the map in- formation to generate merged map information;
merging the location information of the vehicle and the respective 
location information of the one or more other vehicles with the map information 
to generate merged map information;
and controlling the vehicle based on at least one of the merged map in- formation or the vehicle-associated information.
and controlling the vehicle based on at 
least one of the merged map information or the vehicle-associated information,
See Claim 8: The vehicle control device of claim 8, wherein the operations comprise generating a warning message associated with the driving of the vehicle based on a decision to generate the warning message, and wherein the decision to generate the warning message is affirmative based on the respective relative locations being less than a preset distance and the respective lane unit placements of the vehicle and respective other vehicles being the same, and the decision to generate the warning message is negative based on the respective relative locations being less than the preset distance and the respective lane unit placements of the vehicle and respective other vehicles being different.
the controlling comprising: based on the merged map information, determining 
that (i) a distance between the vehicle and the one or more other vehicles is 
less than a preset distance, and (ii) the vehicle and the one or more other 
vehicles are located in a same lane unit;  and based on the determination that 
(i) the distance between the vehicle and the one or more other vehicles is less 
than the preset distance, and (ii) the vehicle and the one or more other 
vehicles are located in the same lane unit, outputting a warning message 
associated with driving of the vehicle.


Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


11.	Claims 1-2, and 4-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

12.	Claims 1 and 13 recite “a communicator”. There is no description in the original specification filed 14 December 2021 of a communicator. There is some description of a communication unit (¶ [0018]), however, the specification does not specifically mention a communicator. Therefore, the claim is rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-2 and 4-13 are rejected under 35 U.S.C 103 as being unpatentable over Ferguson et al, US 2014/0088855, in view of Saigusa et al. US 2017 /0369067, hereinafter referred to as Ferguson and Saigusa, respectively.

Regarding claim 1, Ferguson discloses a vehicle control device for a vehicle, the vehicle control device comprising: 
a communicator configured to obtain location information of the vehicle (See at least ¶ 53, “the geographic position component 136 may include a Global Positioning System ("GPS") receiver to determine the autonomous vehicle's 104 latitude, longitude and/or altitude position.”) and communicate with an external server and one or more other vehicles (See at least ¶ 72, “The autonomous vehicle 104 may also communicate with a map provider server 142 via a network 140”), (The examiner notes that communication between vehicles (V2V) is conventional and well-known in the art); 
a sensorconfigured to sense vehicle-associated information (See at least ¶ 2, “The autonomous vehicle may be equipped with various types of sensors in order to detect objects in its environment. For example, the autonomous vehicles may include such sensors as lasers, sonar, radar, cameras, and other sensors that scan and record data from the autonomous vehicle's environment.”), (See at least ¶ 61, “The sensors may provide the updated output to the autonomous driving computer system 144 so that it can determine whether the autonomous vehicle's 104 then-current direction or speed should be modified in response to the sensed environment”); 
a processor; and a non-transitory computer-readable medium coupled to the processor having stored thereon instructions which (See at least ¶ 45, “the processor 106, including
a computer-readable medium, or other medium that stores data that may be read with the aid of an electronic device”), when executed by the processor (See at least fig 1; item 106”), causes the processor to perform operations comprising: 
instructing the communicator to obtain map information from the external server and respective location information of the one or more other vehicles from the one or more other vehicles (See at least ¶ 73, “The autonomous vehicle 104 may communicate with the map provider server 142 to obtain a map of a driving environment. For example, the autonomous vehicle 104 may request a map of the driving environment from the map provider server 142 when the autonomous vehicle 104 determines that the previously stored map ( e.g., the detailed map information 114) is inaccurate”), (The examiner notes that communication between vehicles (V2V) is conventional and well-known in the art); 
merging the location information of the vehicle and the respective location information of the one or more other vehicles with the map in- formation to generate merged map information (See at least ¶ 65, “the autonomous driving computer system 114 may cross-reference the position of a detected vehicle with a location in the detailed map information 114. Based on this cross-reference, the autonomous driving computer system 114 may then determine the trajectory that a detected vehicle takes based on its detected position”), (See at least ¶ 73, “The map received from the map provider server 142 may be an up-to-date map of the driving environment that includes the changes to the driving environment detected by the autonomous vehicle 104”); and 
controlling the vehicle based on at least one of the merged map information or the vehicle-associated information (See at least ¶ 61, “The sensors may provide the updated output to the autonomous driving computer system 144 so that it can determine whether the autonomous vehicle's 104 then-current direction or speed should be modified in response to the sensed environment.”);
wherein the merging further comprises merging the vehicle-associated information sensed within a predetermined range with the map information, and wherein the controlling of the vehicle is based on the merged map information (See at least ¶ 77, “The lasers 302-304 may provide the autonomous vehicle 104 with range and intensity information that the processor 106 may use to identify the location and distance of various objects. In one aspect, the lasers 302-304 may measure the distance between the vehicle and object surfaces”), (See at least ¶ 99, “the autonomous driving computer system 144 may determine the trajectories 704-710 based on having sufficient distance information for a corresponding vehicle ( e.g., 100 feet, 300 meters, two miles, or other distance information). As another example, the autonomous driving computer system 144 may determine the trajectories 704-710 after monitoring the corresponding vehicles for a sufficient amount of time”), and 
wherein the instructing further comprises instructing the communicator to receive the location information of the one or more other vehicles that are located outside of the predetermined range (See at least ¶ 64, “To determine the trajectories of detected vehicles, the autonomous driving computer system 144 may monitor vehicles in a driving environment corresponding to the detailed map information 114. For example, the autonomous driving computer system 114 may detect and track vehicles at an intersection, on the various types of roadways, and in other such driving environments.”), (See at least ¶ 65, “the position of a detected vehicle with a location in the detailed map information 114. Based on this cross-reference, the autonomous driving computer system 114 may then determine the trajectory that a detected vehicle takes based on its detected position”).

However, Saigusa teaches communicate with one or more other vehicles (See at least ¶ 58, “In FIG. lA, the host vehicle 106 can transmit, receive, and/or exchange communications including data, messages, images, and/or other information with other vehicles, user, or infrastructures, using DSRC. In particular, the host vehicle 106 is equipped with a vehicle-to-vehicle (V2V) transceiver 110 that can exchange messages and information with other vehicles, users, or infrastructures that are operable for computer communication with the host vehicle 106.”); obtain respective location information of the one or more other vehicles from the one or more other vehicles (See at least ¶ 5, “The system includes a sensor system to receive position data of the one or more remote vehicles”), (See at least ¶ 92, “The V2V remote vehicle data 604 can also include course heading data, course history data, projected course data, kinematic data, current vehicle position data, and any other vehicle information about the remote vehicle 108 that transmitted the V2V remote vehicle data 604”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ferguson and include communicate with one or more other vehicles; obtain respective location information of the one or more other vehicles from the one or more other vehicles as taught by Saigusa because it would allow the system to control the host vehicle according to the acceleration control rate by providing automatic braking and/or acceleration for speed control based on the acceleration control rate (Saigusa ¶ 51).

Regarding claim 2, Ferguson discloses the vehicle control device of claim 1, wherein the map information comprises lane unit information (See at least ¶ 87, “wherein the detailed map 502 may further represent a section of a road, such as highway, parkway, etc., and may include lane information such as information about a solid lane line 504, broken lane lines 506, 508, and double solid lane lines 510. These lane lines may define lanes 512 and 514”), and wherein the merging of the location information of the vehicle and the respective location information of the one or more other vehicles with the map information is based at least on the lane unit information (See at least ¶ 92, “wherein the detected vehicles 604-610 and the autonomous vehicle 104 are driving in a driving environment corresponding to the detailed map 502 of FIG. 5. For contrast, the detailed map 502 is shown in dotted lines while the autonomous vehicle 104 and the detected vehicles 604-610 are shown with solid lines. Moreover, the example 602 illustrates that a change in the driving environment has occurred (i.e., the lanes having been shifted to the right) since the detailed map 502 was provided to the autonomous vehicle 104. The shift in the lanes is evidenced by the fact that the vehicles 604-610 in proximity to the autonomous vehicle 604-610 are travelling off-center relative to the lanes of the detailed map 502”).

Regarding claim 4, Ferguson discloses the vehicle control device of claim 1, wherein the controlling of the vehicle comprises at least one of autonomously driving the vehicle (See at least ¶ 61, “wherein the data provided by these sensors may be processed by the autonomous driving computer system 144 in real-time. In this context, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 144 so that it can determine whether the autonomous vehicle's 104 then-current direction or speed should be modified in response to the sensed environment”) or outputting a warning message associated with the driving of the vehicle (See at least ¶ 140, “wherein when the probability that the driving environment has changed equals or exceeds this first threshold, the autonomous driving computer system 144 may display a warning that the driving environment may have changed”).

Regarding claim 5, Ferguson discloses the vehicle control device of claim 1, wherein the communicator is configured to: obtain respective Local Dynamic Map (LDM) data from the one or more other vehicles (See at least ¶ 11, “wherein Kim discloses according to the present invention, by establishing a lane-changing V2X (Vehicle to Everything) communication method for unmanned autonomous driving, it is possible to lead the development of unmanned free running technology”); and obtain an Advanced Driver As- sistance System (ADAS) MAP from the external server (See at least ¶ 73, “wherein Ferguson discloses the autonomous vehicle 104 may communicate with the map provider server 142 to obtain a map of a driving environment”), wherein the respective LDM data comprise the respective location information of the one or other vehicles (See at least ¶ 34, “wherein Kim discloses the vehicle control device 100 determines the GPS-related information of the adjacent vehicle using the information of the adjacent vehicle (step S230). In one embodiment, the vehicle control apparatus 100 can determine the position information of the adjacent vehicle using the information of the adjacent vehicle, and convert the position information of the adjacent vehicle into the TM coordinate system to determine the GPS position information of the adjacent vehicle”), and the ADAS MAP comprises the map information (See at least ¶ 73, “wherein Ferguson discloses the autonomous vehicle 104 may communicate with the map provider server 142 to obtain a map of a driving environment”).

Regarding claim 6, Ferguson discloses the vehicle control device of claim 5, wherein the operations comprise converting a coordinate system of the ADAS MAP into respective co- ordinate systems of the respective LDM data, or converting the respective coordinate systems of the respective LDM data into the co- ordinate system of the ADAS MAP (See at least ¶ 65, “wherein the autonomous driving computer system 114 may cross-reference the position of a detected vehicle with a location in the detailed map information 114. Based on this cross-reference, the autonomous driving computer system 114 may then determine the trajectory that a detected vehicle takes based on its detected position. For example, where the autonomous driving computer system 114 detects vehicle on a highway, such as a motorcycle, light trunk, or other vehicle, the autonomous driving computer system 114 may cross-reference the position of the detected vehicle and determine the trajectory of the detected vehicle, such as by tracking the positions of the vehicle as it continues along the highway. The positions recorded by the autonomous driving computer system 114 may be stored as part of the vehicle data 116 and may be used in determining the trajectory of the detected vehicle”).

Regarding claim 7, Ferguson discloses the vehicle control device of claim 6, wherein the map information comprises lane unit information, and wherein the operations comprise: extracting respective relative location information between the vehicle and the one or more other vehicles based on the respective LDM data (See at least ¶ 65, “wherein the autonomous driving computer system 114 may cross-reference the position of a detected vehicle with a location in the detailed map information 114. Based on this cross-reference, the autonomous driving computer system 114 may then determine the trajectory that a detected vehicle takes based on its detected position”); determining respective lane unit placements of the vehicle and the one or more other vehicles based on the lane unit information and the respective LDM data (See at least fig 6, ¶ 92, “wherein the detected vehicles 604-610 and the autonomous vehicle 104 are driving in a driving environment corresponding to the detailed map 502 of FIG. 5. For contrast, the detailed map 502 is shown in dotted lines while the autonomous vehicle 104 and the detected vehicles 604-610 are shown with solid lines. Moreover, the example 602 illustrates that a change in the driving environment has occurred (i.e., the lanes having been shifted to the right) since the detailed map 502 was provided to the autonomous vehicle 104. The shift in the lanes is evidenced by the fact that the vehicles 604-610 in proximity to the autonomous vehicle 604-610 are travelling off-center relative to the lanes of the detailed map 502”); aligning the respective relative locations of the vehicle and the one or more other vehicles based on the respective lane unit placements of the vehicle and the one or more other vehicles (See at least ¶ 69, “wherein where the detected vehicle is detected as being on a highway (as defined by the detailed map information 114), the collected state information may identify that the detected vehicle was traveling in a highway, and may further identify the direction of the detected vehicle, various positional information or changes about the detected vehicle (e.g., the original starting lane of the detected vehicle, the ending lane of the detected vehicle), and other such state information”); and merging the respective relative locations of the vehicle and the one or more other vehicles with the map information to generate the merged map information (See at least ¶ 73, “wherein the map received from the map provider server 142 may be an up-to-date map of the driving environment that includes the changes to the driving environment detected by the autonomous vehicle 104”).

Regarding claim 8, Ferguson discloses the vehicle control device of claim 7, wherein the controlling of the vehicle comprises autonomously driving the vehicle based on the merged map information comprising the aligned respective relative locations of the vehicle and the one or more other vehicles (See at least ¶ 41, “wherein n a construction zone, the lanes in the driving environment may be shifted to accommodate the construction work. In this example, traffic may be shifted right or left based on newly established temporary lanes and the trajectories for the various vehicles may no longer follow the previous lanes of the driving environment (i.e., the lanes stored in the map of the autonomous vehicle). When the autonomous vehicle observes and identifies that the traffic has shifted (e.g., by monitoring a consistent change in vehicle trajectories), the autonomous vehicle may conclude that the previously stored map is inaccurate. When the autonomous vehicle identifies that the previously stored map is inaccurate, the autonomous vehicle may stop relying on its previously stored map information. Instead, the autonomous vehicle may rely on another mechanism for maneuvering through the changed driving environment, such as by retrieving a map from a map provider server or requesting that a passenger in the autonomous vehicle take control”).

Regarding claim 9, Ferguson discloses the vehicle control device of claim 7, wherein the operations comprise generating a warning message associated with the driving of the vehicle based on a decision to generate the warning message, wherein the decision to generate the warning message is based on the merged map information comprising the aligned respective (See at least ¶ 140, “wherein a first probability threshold, such as 50%, may correspond with an action to display a warning. Thus, when the probability that the driving environment has changed equals or exceeds this first threshold, the autonomous driving computer system 144 may display a warning that the driving environment may have changed. In another example, a second probability threshold, such as 75%, may correspond with an action for the autonomous driving computer system 144 to update the detailed map information, such as by communication with the map provider server 142. Thus, when the probability that the driving environment has changed equals or exceeds this second threshold, the autonomous driving computer system 144 may request updated detailed map information from the map provider server 142. Further still, where this second probability threshold is met or exceeded, the autonomous driving computer system 114 may also display a warning regarding the determined change in the driving environment (e.g., the first probability threshold having been exceeded)”).

Regarding claim 10, Ferguson discloses the vehicle control device of claim 8, wherein the operations comprise generating a warning message associated with the driving of the vehicle based on a decision to generate the warning message, and wherein the decision to generate the warning message is affirmative based on the respective relative locations being less than a preset distance and the respective lane unit placements of the vehicle and respective other vehicles being the same, and the decision to generate the warning message is negative based on the respective relative locations being less than the preset distance and the respective lane unit placements of the vehicle and respective other vehicles being different (See at least ¶ 123, “wherein the distance thresholds may be any measure of distance, such as meters, feet, yards, inches, centimeters and so forth. In one embodiment, a front distance threshold 924 and a rear distance threshold 926 may be 150 feet. Although not shown, the autonomous vehicle 104 may also have lateral distance thresholds, such as a left lateral distance threshold and a right lateral distance threshold. The autonomous vehicle 104 may employ any combination of distance thresholds to limit which vehicle trajectories to use in determining the deviation metric values…see at least paragraph 0140; wherein a first probability threshold, such as 50%, may correspond with an action to display a warning. Thus, when the probability that the driving environment has changed equals or exceeds this first threshold, the autonomous driving computer system 144 may display a warning that the driving environment may have changed. In another example, a second probability threshold, such as 75%, may correspond with an action for the autonomous driving computer system 144 to update the detailed map information, such as by communication with the map provider server 142. Thus, when the probability that the driving environment has changed equals or exceeds this second threshold, the autonomous driving computer system 144 may request updated detailed map information from the map provider server 142. Further still, where this second probability threshold is met or exceeded, the autonomous driving computer system 114 may also display a warning regarding the determined change in the driving environment (e.g., the first probability threshold having been exceeded)”).

Regarding claim 11, Ferguson discloses the vehicle control device of claim 8, wherein the operations comprise generating a warning message associated with the driving of the vehicle based at least on a decision to generate the warning message, and wherein the decision to (See at least ¶ 140, “wherein a first probability threshold, such as 50%, may correspond with an action to display a warning. Thus, when the probability that the driving environment has changed equals or exceeds this first threshold, the autonomous driving computer system 144 may display a warning that the driving environment may have changed. In another example, a second probability threshold, such as 75%, may correspond with an action for the autonomous driving computer system 144 to update the detailed map information, such as by communication with the map provider server 142. Thus, when the probability that the driving environment has changed equals or exceeds this second threshold, the autonomous driving computer system 144 may request updated detailed map information from the map provider server 142. Further still, where this second probability threshold is met or exceeded, the autonomous driving computer system 114 may also display a warning regarding the determined change in the driving environment (e.g., the first probability threshold having been exceeded)”).

Regarding claim 12, Ferguson discloses a vehicle comprising: a plurality of wheels; a power source configured to drive the plurality of wheels; and the vehicle control device of claim 1 (see at least Figures 1 and 3).

Regarding claim 13, Ferguson discloses a method of controlling a vehicle, the method comprising: 
obtaining, through a communicator, location information of the vehicle (See at least ¶ 53, “wherein the vehicle may also include a geographic position component 136 in communication with the autonomous driving computer system 144 for determining the geographic location of the autonomous vehicle 104. For example, the geographic position component 136 may include a Global Positioning System (“GPS”) receiver to determine the autonomous vehicle's 104latitude, longitude and/or altitude position”), map information from an external server (See at least ¶ 73, “wherein the autonomous vehicle 104 may communicate with the map provider server 142 to obtain a map of a driving environment”), (See at least ¶ 53, “wherein the vehicle may also include a geographic position component 136 in communication with the autonomous driving computer system 144 for determining the geographic location of the autonomous vehicle 104. For example, the geographic position component 136 may include a Global Positioning System (“GPS”) receiver to determine the autonomous vehicle's 104latitude, longitude and/or altitude position”); 
sensing, through a sensor, vehicle-associated information (See at least ¶ 61, “wherein the data provided by these sensors may be processed by the autonomous driving computer system 144 in real-time. In this context, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 144 so that it can determine whether the autonomous vehicle's 104 then-current direction or speed should be modified in response to the sensed environment”); 
merging the location information of the vehicle and the respective location information of the one or more other vehicles with the map information to generate merged map information (See at least ¶ 65, “wherein the autonomous driving computer system 114 may cross-reference the position of a detected vehicle with a location in the detailed map information 114. Based on this cross-reference, the autonomous driving computer system 114 may then determine the trajectory that a detected vehicle takes based on its detected position. For example, where the autonomous driving computer system 114 detects vehicle on a highway, such as a motorcycle, light trunk, or other vehicle, the autonomous driving computer system 114 may cross-reference the position of the detected vehicle and determine the trajectory of the detected vehicle, such as by tracking the positions of the vehicle as it continues along the highway. The positions recorded by the autonomous driving computer system 114 may be stored as part of the vehicle data 116 and may be used in determining the trajectory of the detected vehicle”), (See at least ¶ 73, “wherein the map received from the map provider server 142 may be an up-to-date map of the driving environment that includes the changes to the driving environment detected by the autonomous vehicle 104”); and 
controlling the vehicle based on at least one of the merged map in- formation or the vehicle-associated information (See at least ¶ 61, “wherein the data provided by these sensors may be processed by the autonomous driving computer system 144 in real-time. In this context, the sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system 144 so that it can determine whether the autonomous vehicle's 104 then-current direction or speed should be modified in response to the sensed environment”);
wherein the merging further comprises merging the vehicle-associated information sensed within a predetermined range with the map information, and wherein the controlling of the vehicle is based on the merged map information (See at least ¶ 77, “The lasers 302-304 may provide the autonomous vehicle 104 with range and intensity information that the processor 106 may use to identify the location and distance of various objects. In one aspect, the lasers 302-304 may measure the distance between the vehicle and object surfaces”), (See at least ¶ 99, “the autonomous driving computer system 144 may determine the trajectories 704-710 based on having sufficient distance information for a corresponding vehicle ( e.g., 100 feet, 300 meters, two miles, or other distance information). As another example, the autonomous driving computer system 144 may determine the trajectories 704-710 after monitoring the corresponding vehicles for a sufficient amount of time”), and 
wherein the instructing further comprises instructing the communicator to receive the location information of the one or more other vehicles that are located outside of the predetermined range (See at least ¶ 64, “To determine the trajectories of detected vehicles, the autonomous driving computer system 144 may monitor vehicles in a driving environment corresponding to the detailed map information 114. For example, the autonomous driving computer system 114 may detect and track vehicles at an intersection, on the various types of roadways, and in other such driving environments.”), (See at least ¶ 65, “the position of a detected vehicle with a location in the detailed map information 114. Based on this cross-reference, the autonomous driving computer system 114 may then determine the trajectory that a detected vehicle takes based on its detected position”).
Ferguson fails to explicitly disclose obtaining respective location information of one or more other vehicles from the one or more other vehicles.
However, Saigusa teaches obtaining respective location information of one or more other vehicles from the one or more other vehicles (See at least ¶ 58, “In FIG. lA, the host vehicle 106 can transmit, receive, and/or exchange communications including data, messages, images, and/or other information with other vehicles, user, or infrastructures, using DSRC. In particular, the host vehicle 106 is equipped with a vehicle-to-vehicle (V2V) transceiver 110 that can exchange messages and information with other vehicles, users, or infrastructures that are operable for computer communication with the host vehicle 106.”), (See at least ¶ 5, “The system includes a sensor system to receive position data of the one or more remote vehicles”), (See at least ¶ 92, “The V2V remote vehicle data 604 can also include course heading data, course history data, projected course data, kinematic data, current vehicle position data, and any other vehicle information about the remote vehicle 108 that transmitted the V2V remote vehicle data 604”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling a vehicle of Ferguson and include obtaining respective location information of one or more other vehicles from the one or more other vehicles as taught by Saigusa because it would allow the system to control the host vehicle according to the acceleration control rate by providing automatic braking and/or acceleration for speed control based on the acceleration control rate (Saigusa ¶ 51).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.